


110 HJ 99 IH: Proposing an amendment to the Constitution

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		2d Session
		H. J. RES. 99
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Mr. Larson of
			 Connecticut introduced the following joint resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States concerning the election of the Members of the House of
		  Representatives.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.The House of Representatives shall be
				composed of Members chosen every fourth year by the people of the several
				States. Immediately after the first election, they shall be assembled and
				divided as equally as may be into two classes. The seats of the Representatives
				of the first class shall be vacated at the expiration of the second year and
				the second class at the expiration of the fourth year, so that one-half may be
				chosen every second year.
					2.This article shall not be so construed as
				to affect the election or term of any Representative chosen before it becomes
				valid as part of the Constitution.
					3.This article shall apply to the first
				election of Representatives which occurs after ratification but no earlier than
				2012.
					4.The Congress shall have power to enforce
				this article by appropriate
				legislation.
					.
		
